DETAILED ACTION

Response to Amendment
Applicant's amendment filed 6/21/2022 has been entered.  Currently, claims 1, 3-7, 9-11 and 18-29 are pending, claims 2, 8 and 12-17 are cancelled and claim 29 is new.

Allowable Subject Matter
Claims 1, 3-7, 9-11 and 18-29 are allowed.


The following is an examiner’s statement of reasons for allowance:
The Examiner find support for the concept that the siliconized layer is “majoritively at least one siloxane” from the exemplary siliconisation treatment on page 19 and from the principles of In re Wertheim.
The prior art does not teach or suggest the self-adhesive, heat-sensitive recording material of claim 1 comprising a carrier substrate, a heat-sensitive colour-forming layer comprising a non-phenolic color developer on the substrate, a siliconized layer directly on the heat-sensitive color forming layer and an adhesive layer on the side of the carrier substrate facing away from the heat-sensitive color-forming layer.  The siliconized layer is majoritively at least one siloxane, the color-forming layer comprises a flaky pigment and the recording material can be rolled up on itself so that the adhesive layer can be placed in direct contact with the siliconized layer in combination with the rest of the limitations claimed. 
With regard to claim 23, the prior art does not teach or suggest the combination of a specific colour developer, flaky pigment, and sensitizer and having a siliconized layer directly on the heat-sensitive color-forming layer in combination with the rest of the limitations claimed.
With regard to claims 27 and 28, the prior art does not teach or suggest the combination of features, including a flaky pigment and a sensitizer in the colour-forming layer and having a siliconized layer directly on the heat-sensitive color-forming layer, wherein the sensitizer is either selected from the materials identified in claim 27 or something having the specific melting point as set forth in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759